t cc no united_states tax_court racmp enterprises inc petitioner v commissioner of internal revenue respondent docket no filed date p is a construction contractor that enters into contracts to construct place and finish concrete foundations driveways and walkways for real_property developers p uses the cash_method to recognize income and to expense the cost of concrete and other materials r determined that the material p uses in providing service to its clients is merchandise under sec_1_471-1 income_tax regs and that p must report its income on the accrual_method of accounting held p's contract to provide labor and material to a real_property developer is a contract to provide service and the material is an indispensable and inseparable part of the provision of that service see 113_tc_376 held further material that is provided by a construction contractor according to the terms of a contract that requires the provision of labor and material and which when combined with other tangible_personal_property loses its separate identity to become an integral and inseparable part of a building or other real_property is not merchandise within the - - meaning of sec_1_471-1 income_tax regs held further under the facts of this case r abused his discretion in determining that p must use the accrual_method of accounting to report its income for federal_income_tax purposes kevin p courtney for petitioner steven walker for respondent parr judge respondent determined an dollar_figure income_tax deficiency for petitioner's tax_year ended date anda sec_6662' accuracy-related_penalty of dollar_figure the issues for determination are whether the material provided by petitioner in accordance with its contract to construct and place concrete foundations driveways and walkways is merchandise within the meaning of sec_1_471-1 income_tax regs we hold it is not whether respondent abused his discretion in determining that petitioner's use of the cash_method_of_accounting did not clearly reflect its income we hold he did whether petitioner is liable for an accuracy-related_penalty because of our disposition of the preceding issues we need not address this issue this case was reassigned to judge carolyn miller parr by order of the chief_judge ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue - - findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner was a california corporation with its principal_place_of_business in gilroy california where it had a small office and an equipment yard petitioner is a licensed contractor in the state of california holding a class c-8 license to construct place and finish concrete foundations and flatwork the term flatwork means driveways and walkways petitioner used concrete sand drain rock and various hardware items wire mesh rebar anchor bolts and rods holddowns p a straps column bases post bases and drain piping to perform its contracts the concrete sand rock and hardware items were delivered to the construction site not to petitioner's equipment yard or office the invoices show that during the year at issue the cost of sand was dollar_figure per ton and drain rock dollar_figure per ton occasionally when the construction site became congested petitioner would put some of the hardware items in the back of a truck store the truck in its equipment yard overnight and return it to the construction site the following day petitioner had a metal storage container similar to the type of containers used on cargo ships at its equipment yard that it used to store equipment and some hardware items the construction cycle a the bid during the year at issue petitioner performed its construction activity in the following manner petitioner obtained a set of building plans from a developer and then visited the construction site to evaluate the soil weather traffic conditions and to ascertain the location of the materials suppliers petitioner calculated its bid price by summing its estimates of the cost of the labor and materials and required to perform the work plus a margin for profit based upon the cost of the labor the quantity of materials and the complexity of the job the following is a typical bid worksheet prepared by petitioner typical bid worksheet ready-mix concrete sand other materials other materials other materials total_tax total materials cost plus labor equals plu sec_15 profit total dollar_figure big_number big_number o9 b the contract if petitioner's bid was accepted by the developer a written contract was executed to construct place and finish the required foundations and flatwork the parties stipulated that a typical contract between petitioner and its clients provided the following in consideration of the mutual agreements contained herein contractor and subcontractor petitioner agree as follows work the work to be performed hereunder shall include and subcontractor shall perform all duties and services necessary or inherent to the type and trade classification of foundation flatwork the scope of which is more fully defined in exhibit a - scope of the work hereto the work the work shall include all work of such type and trade classification for the project and is to be performed in strict compliance with this subcontract and the contract documents as defined in paragraph hereof and all addenda amendments and changes thereto whether or not stipulated in the contract documents and shall include all work ordinarily and usually performed and the supply of all facilities ordinarily and usually provided as part of the work covered by this subcontract or ordinarily and usually performed by a subcontractor doing work of such trade classification subcontractor to the entire satisfaction and approval of contractor or its authorized representatives and or assigns and all governing agencies agrees to furnish sufficient labor materials tools equipment and services and to properly perform the work in a sound workmanlike and substantial manner subcontractor is employed by contractor as an independent_contractor to perform the work materials and workmanship inspection and testing a all materials used in the work shall be furnished in ample quantities to facilitate the proper and expeditious execution of the work and shall be new and of the most suitable grade of their respective kinds and purpose at the request of the contractor subcontractor shall furnish to contractor for approval full information and or samples concerning the materials or articles which subcontractor intends to incorporate in the work the materials actually used in the work shall conform to the information or samples approved machinery equipment materials and articles installed or used without such approval shall be used by subcontractor at the risk of subsequent rejection by contractor b except as otherwise provided herein all material and workmanship if not otherwise designated by the contract documents shall be subject_to inspection examination and test by contractor at any and all times during manufacture and or construction and at any and all places when such manufacturing or construction are carried on contractor shall have the right to reject improper or defective material or workmanship or require correction without charge to contractor subcontractor shall promptly segregate and remove rejected material from the project site nothing contained in this paragraph shall in any way restrict the rights of contractor under any warranty by subcontractor of material or workmanship warranty customer service a subcontractor warrants and represents to owner and to contractor that the workmanship of the work all materials and equipment furnished for the work and all other aspects regarding the work to be performed under this subcontract shall be in conformance with this subcontract and the contract documents be of finest quality and be free from faults and defects of design material and workmanship for a period of two years from the date of the initial occupancy of the particular residential unit for which an applicable_portion of subcontractor's work was performed or for such longer period as may be required by fha va and or other applicable governmental authorities subcontractor agrees to satisfy its warranty obligations upon receipt of written notice from contractor requiring same without cost to contractor the remedies provided in this paragraph a shall not be restrictive but shall be cumulative and in addition to all other remedies of - jj - contractor hereunder and under california law including all laws related to latent defects or fraud if contractor reasonably deems it more expedient to correct any of the work covered by warranty itself because of any delay by subcontractor a backcharge may be made pursuant to paragraph below this provision shall be binding upon the successors and assigns of subcontractor and shall benefit the successors and assigns of the contractor including purchasers of residences within the project exhibit a specific scope of work of the contract provided the following general a subcontractor is responsible for all materials until final installation and acceptance by contractor any loss due to theft or breakage prior to acceptance by contractor shall be replaced by subcontractor at no additional_charge to contractor b subcontractor agrees herein that any labor materials and or workmanship that does not comply to the contractor's standards shall be removed and replaced to conform to the contractor's standards on subcontractor further agrees that the quality of his workmanship and his materials shall be in strict accordance with the plans and these specifications e subcontractor shall warranty all concrete foundation work for two years from acceptance of work by contractor c performance of the contract petitioner began performance of the contract by constructing the concrete forms on the ground out of lumber in accordance with the developer's blueprints after the placement of the forms was accepted by the developer fill sand and drain rock were spread within the forms according to the plan specifications petitioner cut wire mesh and rebar to size and placed them within the forms and engaged a carpenter subcontractor for the correct placement of the other hardware items once the form work was inspected and accepted by the developer petitioner ordered delivery of the ready-mix concrete ready-mix concrete is composed of water cement and aggregate which are mixed together to a mudlike consistency the concrete must be poured within or hours after the water is introduced to the cement the concrete cannot be poured after this length of time as it changes from a liquid into a solid petitioner ordered concrete from a supplier that delivered it to the construction site petitioner did not manufacture deliver or store the concrete in a typical transaction petitioner placed the order with the concrete supplier's dispatcher by telephone specifying the quantity of concrete and the time and place of delivery the concrete supplier's invoice provided that petitioner was liable for payment for the concrete after the order was placed the concrete supplier sent a --- - california preliminary lien notice to the developer and a copy to petitioner the preliminary lien notice notified the developer that construction material would be or had been furnished to the construction site and if the bill was not paid in full a mechanic’s lien could be placed against the developer’s real_property the mixed concrete was delivered by the manufacturer's truck to the construction site where if the concrete was accepted it was poured directly into the form petitioner would distribute the concrete evenly throughout the form install the anchor bolts and then use various tools to do finishing work finishing work includes ensuring that the foundations and flatwork are plumb and smooth and that the driveways and walkways have the proper slope to ensure drainage where appropriate some jobs called for decorative finishing work such as adding a design or pattern to the finished surface at the end of the day petitioner did not have any concrete left on hand and the amount wasted was de_minimis in order to track the quantity of concrete and the time of delivery the concrete supplier's drivers carried batching tickets which showed the amount of concrete and the arrival time pour time and departure time of the truck petitioner signed the batching ticket to acknowledge the delivery acceptance of the concrete was controlled by the developer not -- - petitioner the type and quality of the concrete was specified by the builder's plans when the concrete arrived at the developer's building site either petitioner or a quality control technician in the employ of the developer could reject the batch however if petitioner was willing to accept the batch but the guality control technician determined that the batch should be rejected the batch would be rejected the guality control technician took a sample of the concrete batch during the pour for a slump test the developer had days after taking the sample to reject the concrete if it failed the test d billing and payment after the sand and drain rock had been spread the hardware items installed and the concrete poured and finished petitioner received an invoice for the cost of the materials anda lien release which also stated the cost of the materials from each of the materials suppliers at the end of the month petitioner submitted the suppliers’ lien releases and a single invoice for the cost of the completed work to the developer for payment the invoice did not itemize the costs of the labor and material or the amount of the profit the developer paid for the construction work in a two-part process first the developer issued a joint check made payable to petitioner and each supplier for the cost of the materials as stated on each suppliers’ lien release and invoice petitioner endorsed each joint check and forwarded it to the appropriate supplier petitioner did not deposit or otherwise cash this check second the developer issued a check made payable only to petitioner for the balance owed on itss invoice eb method_of_accounting petitioner filed its federal_income_tax returns using a fiscal_year ending on august petitioner used the cash_method_of_accounting to report its taxable_income for the first year of its incorporation the one in issue the parties stipulated that petitioner’s gross_receipts have not exceeded dollar_figure million per year since its incorporation petitioner reported as income payments that it actually received from developers during the taxable_year and reported a deduction for the cost of materials for which payments actually were made petitioner did not report as income payments that it did not receive nor did petitioner deduct the cost of materials for which payment had not been made during the taxable_year petitioner reported dollar_figure of taxable_income and the parties stipulated that under the accrual_method of accounting petitioner’s taxable_income would be dollar_figure for the taxable_year at issue petitioner reported gross_receipts of dollar_figure which derived solely from the construction placement and finishing of foundations and flatwork petitioner reported as cost_of_goods_sold the total cost of all material used in its construction activity during the taxable_year at issue dollar_figure this sum comprised the following amounts item amount percentage concrete dollar_figure all other material big_number lumber big_number total big_number 'wal11 other material is all the other material that went into construction of the foundations and flatwork except the concrete it includes fill sand drain rock and the various hardware items according to the typical bid worksheet the cost of the hardware items is dollar_figure percent of the contract_price the total cost of the materials other than concrete and fill sand dollar_figure dollar_figure plus dollar_figure plus dollar_figure divided by the contract_price dollar_figure and dollar_figure percent of the total cost of the materials dollar_figure divided by dollar_figure respondent stipulated that the lumber is a supply petitioner's accounts_receivable and accounts_payable at the end of the taxable_year at issue were dollar_figure and dollar_figure respectively opinion we must decide whether the provision of material by petitioner in performing its service contracts is the sale of merchandise for purposes of sec_1_471-1 income_tax regs we decide this issue in the context of whether it was an abuse of respondent's discretion to exercise his authority under sec_446 to require petitioner to change from the cash_method to the accrual_method the commissioner is granted broad discretion in determining whether a taxpayer’s use of a method_of_accounting clearly reflects income see sec_446 384_us_102 ndollar_figure 360_us_446 ndollar_figure 280_us_445 a prerequisite to the commissioner’s exercise of authority to require a taxpayer to change its present method_of_accounting is a determination that the method used by the taxpayer does not clearly reflect income see sec_446 90_tc_26 whether an abuse_of_discretion has occurred depends upon sec_446 provides in pertinent part sec_446 general_rule for methods_of_accounting a general_rule ---taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods ---subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting--- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary whether the commissioner’s determination is without sound basis in fact or law see 104_tc_367 102_tc_87 affd 71_f3d_209 6th cir the reviewing court’s task is not to determine whether in its own opinion the taxpayer’s method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner’s conclusion that it does not see ansley- sheppard-burgess co v commissioner supra pincite hospital corp of am v commissioner tcmemo_1996_105 consequently sec_446 imposes a heavy burden on the taxpayer disputing the commissioner’s determination on accounting matters see 439_us_522 to prevail a taxpayer must establish that the commissioner’s determination was clearly unlawful or plainly arbitrary id despite the broad language of sec_471 the secretary's discretion to reguire inventory_accounting is not unlimited see 71_f3d_398 fed cir hallmark cards inc v commissioner supra see also sec_471 provides sec_471 general_rule ----whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income -- - 639_f2d_679 distinguishing thor power tool co v commissioner supra because in that case it was an uncontested fact that the property in issue consisted of an inventory of goods held_for_sale respondent determined that the material petitioner used in its construction activity was merchandise that was income producing and therefore petitioner must use the accrual_method of accounting to clearly reflect its income petitioner asserts that it is in the business of providing service and that its clients purchase its expertise in constructing placing and finishing foundations driveways and walkways not merchandise therefore petitioner contends that its use of the cash_method_of_accounting is proper we agree with petitioner issue whether the material provided by petitioner in accordance with its contract to construct and place concrete foundations driveways and walkways is merchandise whether petitioner is required to report its income on the accrual_method of accounting instead of the cash_method depends on whether petitioner is in the business of selling merchandise to customers in addition to providing service or whether the material provided by petitioner is a supply that is incidental to the provision of the contracted service see 420_f2d_352 lst cir affg tcmemo_1969_79 113_tc_376 by regulation the secretary has determined that inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor the inventory should include all finished or partly finished goods and in the case of raw materials_and_supplies only those which have been acquired for sale or which will physically become a part of merchandise intended for sale sec_1_471-1 income_tax regs emphasis added therefore a determination of whether the taxpayer produces purchases or sells merchandise is preliminary to any determination of whether the taxpayer must account for inventory see homes by ayres v commissioner f 2d 9th cir affg tcmemo_1984_475 neither the internal_revenue_code the code nor the regulations define merchandise or inventory or clearly distinguish between materials_and_supplies that are not actually consumed and remain on hand and inventory wilkinson- beane inc v commissioner supra pincite noting the lack of any clearly pertinent definition of 'merchandise' in the relevant tax sources osteopathic med oncology hematology p c v commissioner supra pincite furthermore the differences that distinguish supplies from merchandise are determined by context completing the statutory and regulatory scheme sec_1 l c income_tax regs provides that a taxpayer that has inventory must also use the accrual_method of accounting with regard to purchases and sales and therefore not always readily discernable see wilkinson- beane inc v commissioner supra pincite clearly the meaning of the term must be gathered from the context and the subject courts have held that merchandise as used in sec_1_471-1 income_tax regs 1s an item acquired and held_for_sale see eg wilkinson-beane inc v commissioner supra pincite- a canvassing of authorities in the accounting field yields several definitions such as goods purchased in condition for sale goods awaiting sale articles of commerce held_for_sale and all classes of commodities held_for_sale the common denominator seems to be that the items in question are merchandise if held_for_sale honeywell inc v commissioner tcmemo_1992_453 rotable spare parts are merchandise if they were acquired and held_for_sale affd without published opinion 27_f3d_571 8th cir see also 381_f2d_389 inventory is simply stated property that is held_for_sale forrester v americus oil co s b 2d ga ct app inventory includes property_held_for_sale to customers in the ordinary course of trade_or_business it is important to note that all the definitions refer to property that is held_for_sale not simply property that is sold congress did not intend by the predecessor of sec_471 that all businesses including some businesses that hold property -- - primarily for sale use inventories see 81_tc_619 11_bta_416 as indicated by the legislative_history congress intended the section to apply to manufacturing and merchandising concerns in osteopathic med oncology hematology p c v commissioner supra we held that where the inherent nature of the taxpayer's business is that of a service provider and the taxpayer uses materials that are an indispensable and inseparable the original authority for_the_use_of inventories is contained in revenue act of ch sec 40_stat_1057 sec of that act is almost identical to sec_471 in proposing this legislation the committee on ways and means explained in many cases the only way that the net_income can be determined is through the proper use of inventories this is largely true in the case of manufacturing and merchandise concerns the bill authorizes the commissioner to require inventories whenever in his opinion the same is necessary in order to clearly reflect the income of the taxpayer h rept 65th cong 2d sess c b part see seidman seidman's legislative_history of federal_income_tax laws pincite pursuant to the authority vested in him by statute the commissioner with the approval of the secretary promulgated art of regulation sec_45 under the revenue act of which essentially is the same as sec_1_471-1 income_tax regs see regs art sec_29 c -1 regs see also 9_bta_938 art of regulation sec_62 contains the same language as art of regulation sec_45 galedrige constr inc v commissioner tcmemo_1997_240 sec_1_471-1 income_tax regs contains the same language as regs sec_29 c -1 part of the rendering of its services the materials are not merchandise under sec_1_471-1 income_tax regs petitioner is inherently a service provider petitioner's clients real_property developers engage petitioner to complete foundations driveways and walkways it is the general_rule in this country for most areas of the law including the uniform commercial code ucc the uniform sales act usa state sales_tax laws the statute_of_frauds and the robinson-patman antidiscrimination act that a_ contractor is the consumer of materials and a supplier of services not the seller of personal_property the courts have invariably found construction contracts that provide for the furnishing of labor and materials to constitute agreements for work labor and services rather than the sale_of_goods for example under the ucc a highway construction_contract requiring a construction company to furnish gravel and other road building materials in the quantities specified and to turn over to the commonwealth of massachusetts a completed highway was a contract for work and labor and not a contract for the sale and purchase of personal_property see saugus v b perini sons inc n e 2d mass the main objective of a contract to construct a horse barn which required the provision of materials was the construction of the barn not the sale_of_goods see 938_fsupp_166 w d n y in the construction of such improvements the labor predominates with the materials being merely an incident thereto see cork plumbing co v martin bloom associates inc s w 2d mo ct app under the usa a contract to furnish the necessary labor and material for a radiant heating system was a contract for labor and material not a contract for sale of material see aced v hobbs--sesack plumbing co cal 2d furthermore an agreement to build a structure according to another's plans and specifications is not an agreement of sale of any of the materials which may enter into its composition see 57_fsupp_57 n d cal for purposes of state sales_tax the general_rule views a building contractor as a supplier of services and a consumer of the building material see levine v state bd of equalization p 2d cal ct app see eg department of revenue v montgomery woodworks inc so 2d ala civ app raynor door inc v charnes p 2d colo app h b sanson inc v tax commissioner a 2d conn king's bay yacht country club inc v green so 2d fla dist ct app sturtz v iowa dept of revenue n w 2d iowa pete koenig co v department of revenue s w 2d ky ct app miedema metal bldg sys inc v department of treasury n w 2d mich ct app blevins asphalt constr co v director of revenue s w 2d mo george rose sons sodding grading co v nebraska dept --- - in considering whether a contract is within the statute_of_frauds a contract to cut furnish and deliver the stonework for a building is essentially one of labor the material upon which the work and labor were to be done was simply the incident flynn v dougherty p cal for purposes of the robinson-patman antidiscrimination act ch 49_stat_1526 u s c sec a which prohibits discriminatory pricing in the sale_of_goods a construction_contract for the provision of labor and materials including million bricks was not a contract for the sale of personal_property see 132_f2d_425 6th cir it is clear from the case law that in the case at hand the essence of petitioner's typical contract with its clients was for the provision of services not for the sale of personal_property the fact that the cost of the materials is substantial is insufficient to transmute the sale of a service to the sale of merchandise and a service see osteopathic med oncology hematology p c v commissioner t c pincite see also 468_f2d_695 of revenue n w 2d neb chicago bridge iron co v state tax commn p 2d utah yeargin inc v tax commn p 2d utah ct app wisconsin dept of revenue v johnson johnson n w 2d wis ct app state bd of equalization v cheyenne newspapers inc p 2d wyo - 2d cir when service predominates the incidental sale of items of personal_property does not alter the basic transaction aced v hobbs--sesack plumbing co supra pincite filmservice labs inc v harvey bernhard enters cal rptr alonzo v chifici so 2d la ct app in applying a value test to determine whether the labor expended in constructing the item or the materials incorporated therein constitute the principal value of the contract it is clear that building or construction contracts involve primarily the furnishing of labor and contractual skills material may be either merchandise or supplies depending upon whether it is held_for_sale or consumed in performing a service the differences that distinguish a supply material from a merchandise material are determined by context thus the same material in different contexts may be either an inventory_item or a supplies item for instance although the paper and ink used to prepare blueprints are inventory in the hands of the paper and ink manufacturers they are supplies in the hands of an architect see eg sec_1_263a-2 a b income_tax regs the cost of materials used by an architect to prepare blueprints provided to clients may be deducted as an expense because the blueprints are de_minimis and incident to the provision of service this is so even though the architect - - purchases the paper and ink from a manufacturer the architect's sale of services and materials to his or her clients includes the paper and ink and the clients purchase the blueprints from the architect the essence of the architect's business is providing the service of designing buildings not the sale of blueprints cf 743_f2d_781 llth cir paper and ink held by newspaper publisher for use in producing newspapers for sale to customers is inventory we hold that the inherent nature of petitioner's business is that of a service provider accordingly we must determine whether the materials petitioner uses are an indispensable and inseparable part of rendering its services a the liguid concrete petitioner relies upon our decision in galedrige constr inc v commissioner tcmemo_1997_240 for its argument that the materials are not merchandise we agree that the rationale of galedrige applies to the liquid concrete in this case in construing the word merchandise in galedrige we applied the rule that 'the natural and ordinary meaning of the words used will be applied unless the congress has definitely indicated an intention that they should be otherwise construed' wilkinson-beane inc v commissioner supra pincite quoting 112_f2d_368 6th cir in galedrige constr inc for the first time - this court considered the issue of whether a person in the business of only laying emulsified asphalt sold merchandise or maintained an inventory of emulsified asphalt ’ in galedrige constr inc it was clear that the taxpayer an asphalt paving contractor provided a service to its clients if its clients had wanted only to purchase emulsified asphalt they could have done so by dealing directly with the emulsified asphalt supplier similarly in the case at hand it is clear that petitioner provides service to its clients if its clients wanted only piles of fill sand drain rock liquid concrete and miscellaneous hardware items they could obtain them directly from the various suppliers it is evident that petitioner's clients could order the various materials directly from the 'tin akers v commissioner tcmemo_1984_208 affd in part and revd in part sub nom 796_f2d_843 6th cir this court considered the issue of whether a taxpayer in the business of manufacturing and selling asphalt and asphalt products who maintained inventories including oil byproducts and other raw materials in addition to performing some paving work must account for inventories and use the accrual_method of accounting in contrast the taxpayer in galedrige constr inc v commissioner tcmemo_1997_240 was not in the business of manufacturing asphalt and maintained no inventory of asphalt oil byproducts or other raw materials moreover unlike the taxpayer in akers who had large tanks in which it was able to preserve the emulsified condition and therefore the marketable guality of its finished product the taxpayer in galedrige constr inc was unable to prevent or delay the asphalt from becoming rock hard and worthless within a very few hours - - suppliers by the fact that the clients paid for the various materials separately and specifically with a joint payee check from the moment the taxpayer in galedrige constr inc received the emulsified asphalt from the supplier it was joined in a race that had an unalterable predetermined outcome within to hours the emulsified asphalt would be rock hard and worthless id the race was not to sell or to deliver the asphalt to the taxpayer's client rather it was to lay the asphalt before time expired and the asphalt changed its physical state into a form that was worthless to the taxpayer only the liguid state of the emulsified asphalt provided any utility to the taxpayer and that state expired very quickly consequently in galedrige constr inc v commissioner supra the only form of the material that provided any value to the taxpayer was used up or consumed in providing service to the taxpayer's client consumption of a material in the performance of a service or in a manufacturing process is indicative that the material is a supply not merchandise held_for_sale see osteopathic med oncology hematology p c v commissioner t c pincite see also revrul_75_407 1975_2_cb_196 public_utility that used the accrual_method of accounting should continue to deduct as a supply expense under sec_1_162-3 income_tax regs the cost of fuel oil consumed and used to generate electricity distributed to customers during - the taxable_year revrul_90_65 1990_2_cb_41 the cost of unrecovered platinum from prills used in refining petroleum is a material or supply expense allowed under sec_1_162-3 income_tax regs accordingly in galedrige constr inc v commissioner supra we held that in the hands of the taxpayer paving contractor the emulsified asphalt was a supply not merchandise similarly in this case the only form of the concrete that provides utility to petitioner is the liquid or wet form also similar to the emulsified asphalt in galedrige constr inc v commissioner supra the physical state of the concrete changes very quickly from one that provides utility to petitioner to one that has no value at all the ready-mix concrete in this case is practically indistinguishable from the emulsified asphalt material in galedrige constr inc considering the facts of this case and galedrige and the ephemeral quality of the material at issue only a strained and unconventional interpretation of the word merchandise would include liquid concrete or emulsified asphalt within its definition these materials with their severely limited periods of utility that were ordered specifically for delivered to and ‘we here are dealing with the physical laws of the universe against which the laws of mere mortals cannot stand -- p7 - paid for by the taxpayer's client cannot in any natural or ordinary sense be considered held_for_sale by the taxpayer accordingly considered in this context we find that the ready- mix concrete is a supply not merchandise b the other materials other materials under consideration in this case--the fill sand drain rock and hardware items---do not share the ephemeral physical properties of liquid concrete or the emulsified asphalt in galedrige constr inc rather they are durable like the replacement parts in honeywell inc v commissioner tcmemo_1992_453 in honeywell inc we stated that the purpose for which the property was acquired and held is determinative of whether the property is merchandise within the meaning of sec_1_471-1 income_tax regs in honeywell inc we concluded that because replacement parts were used by the taxpayer to perform its service contracts the replacement parts were not acquired and held_for_sale and those parts were not merchandise within the meaning of the applicable regulation see id moreover it is apparent that the replacement parts were indispensable and inseparable from the service provided by the taxpayer we now conclude that the fill sand drain rock and hardware items like the liquid concrete were indispensable and inseparable from the service provided by petitioner first the construction material in this case when combined - - with other tangible_personal_property lost its separate identity to become an integral and inseparable part of the real_property in the construction activity ’ cf 420_f2d_352 1st cir caskets sold as part of undertaking establishment’s funeral service retain their separate identity thompson elec inc v commissioner tcmemo_1995_292 lighting fixtures which by definition do not lose their separate identity used with other materials in taxpayer’s electrical contracting business thus the materials in this case are similar to the chemotherapy drugs in osteopathic med oncology hematology p c v commissioner supra which though not ephemeral in the sense that their usefulness would disappear if not immediately used when injected also lost their identity separate from that of the patient materials that lose their separate identity in these circumstances are not merchandise within the meaning of sec_1_471-1 income_tax regs rather they are supplies consumed in the provision of service that are properly deducted under sec_162 second petitioner did not contract to sell materials to its developer clients and the clients had no interest in purchasing materials from petitioner petitioner's contract with its real we note that the materials suppliers sent the california preliminary lien notices to the developer the notices provided that if the bill for the materials was not paid in full a mechanic’s lien could be placed against the developer’s real_property - - property developer clients was for the construction of foundations driveways and walkways thus we cannot find that petitioner is a merchant’ that has acquired raw materials_and_supplies for sale see sec_1_471-1 income_tax regs or that holds and sells goods purchased in condition for sale wilkinson--beane inc v commissioner supra pincite third foundations driveways and walkways are improvements to real_property we have held previously that improvements to real_property are not merchandise see 795_f2d_832 9th cir tract houses are not merchandise affg tcmemo_1984_475 rejecting taxpayer's argument that a homebuilder manufactures houses see also w c a n miller dev co v commissioner t c pincite developed real_property constructed and held_for_sale is not inventory therefore the foundations driveways and walkways are not merchandise and the materials used in their construction do not become a part of merchandise intended for sale see sec for purposes of accounting merchandise is defined as purchased articles of commerce held_for_sale the inventory of a merchant kohler kohler's dictionary for accountants 6th ed furthermore merchant is defined as one who buys and sells articles of commerce without change in their form id in its commonly accepted usage the term 'merchandise' is defined to encompass wares and goods not realty 81_tc_619 furthermore real_property and the labor materials_and_supplies which enter into improving real_property are generally not considered for accounting purposes to be inventoriable id income_tax regs consequently petitioner is not a manufacturer of merchandise or a merchandising concern nor engaged otherwise in a merchandising activity because petitioner does not produce or sell merchandise petitioner is not engaged in a business activity that reguires the maintenance of an inventory see homes by ayres v commissioner supra mr martinez a corporate officer and shareholder of petitioner testified that the only material left over at the completion of a job is a small pile of sand or gravel although mr martinez' testimony may be regarded as self-serving in this case it 1s consistent with the objective evidence the operation of petitioner's construction activity required it to use most of the materials at the time they were delivered to the construction site the stipulations and other evidence show that materials required to perform the work were ordered from the suppliers and delivered to the job site where they were incorporated almost immediately into the real_property improvements each material supplier sent the real_property developer a preliminary lien notice for the materials delivered to the site petitioner submitted its invoice and lien releases to the real_property developer for the materials used to complete its work at each residential lot the developer paid for the cost of the materials that had been used in completing the --- - improvements by checks made out to each supplier and petitioner as joint payees which petitioner forwarded to each material supplier the joint checks were not deposited in petitioner's bank account therefore the materials were used up before petitioner sent its invoice and the lien releases for the completed work to the developer before the developer paid for the materials and before petitioner recorded the materials expense respondent makes much of the fact that unlike the concrete small amounts of some of the materials may have been left over after the job respondent argues that these materials could have been loaded onto petitioner's truck and moved to another job site or stored in its equipment yard it is clear from the facts that no concrete was left over and any leftover sand or gravel was abandoned onsite upon the completion of each job as the expense of moving it would have exceeded its cost moreover only an insignificant amount of any of the other material could have been left over cf j p sheahan associates inc v commissioner tcmemo_1992_239 roofing materials_and_supplies remaining at the close of a job are returned to the supplier for credit the parties stipulated that petitioner kept some of the hardware items in the storage container at its place of business since the total cost of all the hardware items was approximately percent of the total cost of a typical contract and all the - - materials were delivered to the developer's site any amount kept on hand at the equipment yard had to be insignificant petitioner's possession of a de_minimis amount of material would not be sufficient to require it to use the accrual_method of accounting for inventories see osteopathic med oncology hematology p c v commissioner supra pincite t c pincite taxpayer that had weeks' supply of chemotherapy drugs on hand not required to use inventory_method of accounting honeywell inc v commissioner supra taxpayer not required to use inventory_method of accounting for computer replacement parts that were stored on taxpayer's premises and represented and percent of income even though taxpayer transferred title to the replacement parts to the customer see also tech adv mem date taxpayer that purchases and sells merchandise not required to maintain inventories because the purchase and sale of the merchandise was de_minimis and not an income-producing factor within the meaning of sec_1 income_tax regs therefore taxpayer may continue to account for these merchandise items on the cash_basis g_c_m big_number date the irs may allow the use of the cash_method_of_accounting despite the fact that the taxpayer may furnish some tangible product in the course of rendering a service a reconsideration of revrul_74_279 c b we decline to attach significance to the fact that in calculating - - its bid petitioner used the total cost of labor and materials as a basis to calculate the value of itss service in calculating its potential profit petitioner had to consider the complexity of the work and therefore its potential for loss in case of errors for instance contracts for construction projects that use a greater amount of concrete and other materials or involve curved rather than straight lines are more difficult to perform the quantity of the material used was another factor in this estimation the consideration of such costs however does not dictate the classification of the material as inventory see osteopathic med oncology hematology p c v commissioner supra honeywell inc v commissioner supra that petitioner used the total cost of labor and materials as a base to calculate the project profit does not mean that petitioner sold merchandise to its clients we have found that petitioner's contracts with its real_property developer clients are service contracts that the material provided by petitioner is indispensable to and inseparable from the provision of that service that the materials lost their separate identity to become part of the real_property in the construction activity and that in substance no sale of merchandise occurred between petitioner and its clients the bottom line is that petitioner did not hold merchandise for - -- sale and there simply was no sale of merchandise between petitioner and its clients see osteopathic med oncology hematology p c v commissioner supra honeywell inc v commissioner supra c income-producing factor respondent may require petitioner to use an inventory_method of accounting only if we find each of the following as facts petitioner produced purchased or sold merchandise and petitioner’s production purchase or sale of that merchandise was an income-producing factor see osteopathic med oncology hematology p c v commissioner supra honeywell inc v commissioner supra sec_1_471-1 income_tax regs does not provide that any material that is an income-producing factor is ipso facto merchandise we have found that petitioner does not produce purchase or sell merchandise therefore whether the material is an income-producing factor is irrelevant see osteopathic med oncology hematology p c v commissioner supra accordingly we find that petitioner is not required to use an inventory_method of accounting issue whether respondent abused his discretion in determining that petitioner's use of the cash_method_of_accounting did not clearly reflect its income ' the cash_method_of_accounting has been widely used throughout the contracting industry and accepted by respondent -- - since time immemorial ' 104_tc_367 quoting 73_tc_980 see also magnon v commissioner supra pincite6 use of cash_method_of_accounting by electrical contractor held to clearly reflect income 12_tc_852 court reviewed court found that cash_method_of_accounting clearly reflected taxpayer's income and rejected commissioner's determination that construction contractor use hybrid method_of_accounting instead of cash_method c a hunt engg co v commissioner tcmemo_1956_248 use of the cash_method of receipts and disbursements held to reflect income clearly thus it is clear that the construction industry practice of using the cash_method_of_accounting has long been accepted by this court respondent argues that petitioner must use an inventory_method of accounting to clearly reflect its income because it sells merchandise we have found that the materials used by petitioner are not merchandise respondent did not assert that petitioner attempted to unreasonably prepay expenses or purchase supplies in advance and the evidence shows the contrary ’ see ‘petitioner received the invoices from the suppliers within days of the delivery of the materials to the developer's construction site petitioner also received within days of the provision of its services a check from the developer made to petitioner and the supplier as joint payees for payment of the - - ansley- sheppard-burgess co v commissioner supra pincite 71_tc_1083 affd 650_f2d_1046 9th cir it is irrelevant that the amount of taxable_income that petitioner reported using the cash_method_of_accounting is not the same amount that it would have reported if it used the accrual_method we previously have held that where a taxpayer is a small_corporation permitted to use the cash_method under sec_448 is not required to maintain an inventory invoices which petitioner forwarded to the supplier under the cash_method_of_accounting petitioner deducted the cost of the expense of the already consumed materials when paid and recorded as income the payment when received thus petitioner's method_of_accounting matched the receipt of the payment for the material with the deduction for the expense cf 743_f2d_781 11th cir inventories of paper and ink deducted at time of purchase rather than at time of use 420_f2d_352 1st cir affg tcmemo_1969_79 cost of caskets held for long periods of time some for more than one year deducted during year in which taxpayer paid for them j p sheahan associates inc v commissioner tcmemo_1992_239 cost of material deducted in year of purchase not at time of use therefore we cannot find that petitioner accounted for the cost of the materials incorrectly sec_448 provides in pertinent part sec_448 limitations on use of cash_method_of_accounting a general_rule ---except as otherwise provided in this section in the case of a-- c_corporation partnership which has a c_corporation as a partner or tax_shelter taxable_income shall not be computed under the cash receipts -- - consistently used the cash_method_of_accounting since its incorporation and has made no attempt to unreasonably prepay expenses or purchase supplies in advance the taxpayer is not required to show a substantial identity of results between the taxpayer’s method_of_accounting and the method selected by the commissioner see ansley-sheppard-burgess co v commissioner and disbursements method_of_accounting b exceptions -- entities with gross_receipts of not more than dollar_figure ---paragraphs and of subsection a shall not apply to any corporation or partnership for any taxable_year if for all prior taxable years beginning after date such entity or any predecessor met the dollar_figure gross_receipts_test of subsection c c dollar_figure gross_receipts_test ----for purposes of this section--- in general --a corporation or partnership meets the dollar_figure gross_receipts_test of this subsection for any prior taxable_year if the average annual gross_receipts of such entity for the 3-taxable-year period ending with such prior taxable_year does not exceed dollar_figure special rules --for purposes of this subsection--- a not in existence for the entire 3-year period --if the entity was not in existence for the entire 3-year period referred to in paragraph such paragraph shall be applied on the basis of the period during which such entity or trade_or_business was in existence supra pincite it is clear from petitioner's billing procedure and the operation of its construction activity that the materials were used up before they were paid for by the developer and before petitioner reported their expense therefore petitioner had no opportunity to report as an expense any materials that may have been delivered to a job site before the close of its taxable_year but not yet used as was the case in osteopathic med oncology hematology p c v commissioner supra the notice_of_deficiency is worded broadly as to the specific basis for respondent's determination that the cash_method does not clearly reflect petitioner' sec_3according to the typical bid worksheet the only factors in petitioner's income are materials labor and profit on the worksheet the total materials cost is dollar_figure and the labor cost is dollar_figure therefore typically the cost of labor as a percentage of the total materials cost is dollar_figure percent the total cost of all items purchased in the taxable_year at issue was dollar_figure thus the associated labor cost may be estimated as approximately dollar_figure the sum of these amounts is dollar_figure petitioner received dollar_figure in gross_receipts for the year at issue and reported dollar_figure as taxable_income the difference between the gross_receipts and the sum of the materials and the approximate cost of labor is dollar_figure this amount is very close to the amount petitioner reported as income the profit percentage varied depending on the job but it was usually between and percent the difference between the amount of income as calculated above and the amount reported by petitioner is probably attributable to the different profit percentages charged by petitioner for jobs of different levels of complexity thus the typical profit of percent is a rough average of the various profit percentages actually charged therefore petitioner's method_of_accounting clearly reflected the amounts that it actually received and the actual costs incurred to perform the work -- -- income however in his answer and on brief respondent argues only that this is so because petitioner sells merchandise that must be inventoried we have held that petitioner does not sell merchandise consequently we need not and do not engage in further analysis of the clear_reflection_of_income standard of sec_446 see id in light of the above we hold that respondent’s determination that petitioner’s method_of_accounting did not produce a clear_reflection_of_income was an abuse_of_discretion we have considered all arguments in this case for a contrary holding and to the extent not discussed above find those arguments to be without merit or irrelevant to reflect the foregoing decision will be entered for reviewed by the court chabot wells whalen colvin beghe laro foley vasquez and gale jj agree with this majority opinion marvel j dissents -- - gerber j dissenting i respectfully disagree with the majority’s conclusions that petitioner was not selling merchandise and that respondent abused his discretion by determining that petitioner’s use of the cash_method did not clearly reflect income i disagree for the following reasons petitioner did not meet its heavier-than-normal burden of showing an abuse of respondent’s discretion the majority’s conclusion that the materials involved are merely an inseparable part of petitioner’s performance of a service is not supported by the record the majority’s holding and approach may result in unintended preferential federal tax treatment for a particular industry and or taxpayers dealing in so-called ephemeral products or materials the holding in galedrige constr inc v commissioner tcmemo_1997_240 is in error and accordingly the majority’s reliance upon it is unfounded and this case is factually distinguishable from 113_tc_376 the majority sets forth the correct standards for determining whether respondent has abused his discretion those standards are summarized here to emphasize that petitioner has failed to meet the standard expressed by the majority the commissioner has broad authority to decide whether a taxpayer’s accounting_method clearly reflects income we need only decide whether there is adequate basis in law for the commissioner’s conclusion and sec_446 imposes a heavy burden on the - al --- taxpayer to show otherwise a taxpayer must establish that the commissioner’s determination was ‘clearly unlawful’ or ‘plainly arbitrary’ majority op p quoting 439_us_522 emphasis added respondent determined that petitioner’s current method_of_accounting cash is an improper method and changed petitioner to an accrual_method this change has resulted in an increase in petitioner’s gross_receipts respondent also determined in the alternative that under the cash_method_of_accounting petitioner’s income is increased for failure to properly substantiate petitioner’s accounts_receivable the majority however limits the issue to the question of whether the material used by petitioner in performing its service contracts is the sale of merchandise for purposes of sec_1_471-1 income_tax regs majority op p the majority incorrectly expresses respondent’s notice determination in the following manner respondent determined that the material petitioner used in its construction activity was merchandise that was income producing and therefore petitioner must use the accrual_method of accounting to clearly reflect its income majority op p the majority has treated respondent’s response to petitioner’s argument as respondent’s determination respondent’s arguments on brief were in response to petitioner’s position that it should not be placed on the - -- accrual_method because it was in a service business and because it had no inventories the majority’s limited focus represents only a portion of the standard to be considered in order to decide this issue petitioner’s burden heavier than normal is to show that respondent’s determination is in error ie that respondent abused his discretion by determining that petitioner’s method does not clearly reflect income petitioner cannot carry that burden by the simple expedient of contending that the materials it uses to produce finished sidewalks driveways and foundations should be labeled as supplies consumed it must also show that its method_of_accounting clearly reflected income and that respondent’s determination was clearly unlawful or plainly arbitrary based on the facts of this case petitioner has failed to carry its burden ultimate factual conclusions by the majority’ the majority attempts to persuade us that the materials used by petitioner which represented two-thirds of the total cost were incidental to and absorbed in the performance of services labor which represented one-third of the cost the majority ' as the trial judge finder of fact in a factually oriented case i am placed in the difficult and unpleasant position of providing in the context of a dissenting opinion my factual perspective two critical factual inquiries are presented by the issues whether petitioner has shown that respondent abused his discretion and whether petitioner produced or sold merchandise and or had ending inventory i disagree with the majority’s ultimate findings_of_fact and to some degree the standard employed each of these matters is separately addressed in this dissent -- - focuses upon the wet concrete and unincorported materials however the record when considered in its entirety supports the conclusion that petitioner contracted to produce a finished product sidewalks driveways and foundations equally important petitioner has not shown the amounts of materials and or work in progress that remained on hand at the end of the taxable_period nor has petitioner shown that its accounting_method clearly reflected income the majority accepts petitioner’s conjectural uncorroborated and admittedly self- serving statement that there were little materials left when a job was completed even if that statement is correct petitioner’s taxable_period did not necessarily or likely end at the exact time petitioner’s job s ended therefore petitioner has failed to show the amount of materials on hand at the close of the taxable_year the majority uses conjecture and draws inferences from the record to reach the conclusion that there was no inventory on hand and or that it would not have had a material effect on petitioner’s income such an approach falls far short of the showing that an inventoriable amount of materials was or was not on hand at the close of its taxable_year the majority paints an image in which petitioner could be viewed as merely providing a service and consuming concrete and supplies incidental to providing that service although the record does confirm that petitioner is in a service-oriented business the overwhelming weight of the evidence shows that - petitioner produced a product sidewalks driveways and foundations the majority myopically focuses on the wet concrete and not on the end product that petitioner produced significantly that product was completed with materials purchased by petitioner and accepted by the customer in completed form before petitioner was entitled to payment until such time as the customer developer accepted the finished product petitioner was at risk and responsible for the construction placement and quality of the product finally it is significant that petitioner’s profit percentage about percent was marked up on both materials including concrete and labor the majority also attempts to minimize the possible effect on petitioner’s income of the purchase and storage of sand gravel re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage other materials used in producing the final product sidewalks driveways and foundations it is my understanding of the facts that only concrete suppliers were involved in asserting their liens and were paid_by a separate check from the developer through petitioner in order to ensure that any suppliers’ liens were satisfied even if a separate check was issued by the developer to petitioner and the supplier jointly petitioner had the contractual relationship with all suppliers and claimed the concrete and all other materials as cost_of_goods_sold in - - either event there is no specific evidence that the suppliers of sand gravel re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage were paid_by a separate check from the developer to the contrary sand and gravel were ordered periodically and delivered to the job site and used over a period of time the record also confirms that re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage were periodically ordered in bulk and taken as needed from a standing supply that was maintained in a large metal storage container at petitioner’s place of business and transported to job sites on a regular basis petitioner did not show the amount of sand and gravel at job locations as of the end of the taxable_period nor did petitioner show the amount of other materials stored in the metal container or at the job site as of the end of the taxable_period in addition petitioner had work in progress finished concrete structures for which components were deducted but the final payment may not have been received again petitioner made no showing of the amount or status of paid-for materials contained in work in progress at the close of its taxable_year the majority also attempts to show that the amount of sand and gravel and other materials on hand at the end of the taxable_year was de_minimis by surmising that the percentage cost of those items reflected in the final product was smaller than the percentage of labor or concrete but that in no way shows the -- - amount that petitioner may have had on hand at the end of the taxable_period the invoices for the sand and gravel and other materials show periodic purchases in the tens of thousands of dollars accordingly sufficiently large quantities of these items may have been on hand at any particular time including the end of the taxable_year petitioner was constructing foundations sidewalks and driveways in large subdivisions so it is likely that at any particular time petitioner maintained a relatively large quantity of sand and gravel at the job site petitioner has provided no specific evidence as to the amount of these items on hand or that they were in fact without a significant effect on the amount of income that would have been reported under the accrual_method the majority accepts without any corroboration testimony that the amount of sand and gravel on hand was small petitioner however kept no records of the inventory of sand gravel and other materials on hand and was not able to show the amount of materials on hand considering the heavy burden imposed here a taxpayer should not be able to show that respondent’s determination was arbitrary by the simple expedient of stating that any difference in accounting_method is small petitioner paid the suppliers for these items and accordingly they were contained in petitioner’s cost_of_goods_sold shown on the return it should also be noted that petitioner included the cost of the concrete in its cost_of_goods_sold and that hardened concrete existed in the form of work in a7 - progress in that regard petitioner did not show that amounts claimed in cost_of_goods_sold did not represent poured hardened concrete for which the profit income had not yet been received reported it must also be emphasized that petitioner decided which concrete supplier to use and had contractual relationships with particular suppliers it was petitioner who placed orders and accepted delivery of the concrete at the job site although the developer’s agent was occasionally on the job site for inspection of the concrete petitioner bore the risk of loss from a substandard or misplaced concrete order petitioner had the right under its contract with the concrete supplier to refuse delivery of substandard concrete and under normal conditions it was petitioner who was present at and controlled the pouring of concrete into the forms finally petitioner took possession of the concrete at the time it was being poured and likely held title to the concrete under california law the majority labels petitioner’s contractual relationship with the developer as one for services but that same contract contains the specifications for the final product that petitioner was obligated to produce other portions of the contract set forth the materials that petitioner must provide and include in the finished product it is important to note that we are not presented with a situation where the developer purchases materials and the contractor simply provides labor and incidental -- - supplies e a contractor who is hired solely to supervise the pour and or finish the concrete the contract and other facts in the record reflect an agreement for the delivery of a finished product the total cost of the product two-thirds of which was composed of materials was marked up with a 15-percent profit finally the developer could reject the finished product and petitioner would have had to bear the cost of removing the solidified concrete which includes the re-bar bolts and other materials hardware items based on the record i reach the ultimate conclusion that petitioner was engaged in producing and selling sidewalks driveways and foundations petitioner did not merely provide a service and consume the concrete sand re-bar bolts plates pipes etc in providing the service to so find would stretch the majority’s analogy to architects and blueprint ink to infinity and beyond finally the value of the materials used far outweighed the value of the services by a to ratio percent materials vs percent labor at the close of petitioner’s taxable_year it had on hand materials that had been paid for and were accordingly included in cost_of_goods_sold in the form of hardware re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage sand and gravel in place at existing job sites and work in progress including finished sidewalks driveways and foundations composed of purchased materials which had not been - accepted by the developer customer and accordingly for which income was not reported all of those items may have hada significant effect on petitioner’s reportable taxable_income again petitioner has not shown the amount of materials on hand or work in progress as of the end of the taxable_year under consideration petitioner at the end of its very first year in existence had accounts_receivable of dollar_figure on accrual_method gross_receipts of dollar_figure ie percent of its receipts were unreported at the end of its taxable_year moreover the accounts_receivable of dollar_figure was percent of the reported gross_receipts under the cash_method of dollar_figure if the taxable_income reported by petitioner included the receivables under the accrual_method of income petitioner would have reported taxable_income of dollar_figure petitioner claimed cost_of_goods_sold in the amount of dollar_figure which resulted in taxable_income on the cash_method of dollar_figure any reduction in cost_of_goods_sold of course would increase income in spite of these the existence of dollar_figure in accounts_receivable at the end of petitioner’s very first taxable_year may indicate that petitioner had a substantial amount of completed work and work in progress for which it had not been paid but for which it had deducted the cost of materials under the cash_method the accounts_receivable and work in progress for which payment has not been received are not included in gross_receipts a mismatch thus occurs by the overstatement of deductions for materials under the cash_method in this case the mismatch is potentially large considering that the accounts_receivable represent a large percentage of the gross_receipts for the tax_year under consideration -- - disparities the majority did not address the question of substantial identity of results see majority op p petitioner’s failure to show that any of the above-discussed factors or items would not have made a difference in petitioner’s cost_of_goods_sold or income ultimately should result in our holding that petitioner failed to show that respondent abused his discretion in determining that petitioner’s use of the cash_method did not clearly reflect income in the vernacular used by the majority petitioner has not shown that respondent’ sec_3 majority op p we determination was plainly arbitrary next consider whether petitioner has shown that respondent’s determination was clearly unlawful id legal discussion the majority’s legal discussion is broken into two major categories involving whether the sidewalks driveways and foundations were merchandise and whether respondent abused his discretion each is separately addressed whether the materials used or the structures constructed by petitioner were merchandise normally in cases where respondent determines that a taxpayer’s accounting_method should be changed to the accrual_method the controversy concerns whether the merchandise is a material_income-producing_factor and whether the accrual or cash even if the facts equally supported both parties’ positions petitioner necessarily fails to meet the heavy burden imposed -- - method_of_accounting more clearly reflects income respondent has determined that petitioner should use the accrual_method and accordingly petitioner must show that there has been an abuse_of_discretion by addressing the above-referenced factors petitioner relying on galedrige constr inc v commissioner tcmemo_1997_240 attempts to lessen its burden by attempting to show that the materials used and the objects constructed are not merchandise and are instead supplies consumed in performing a service following petitioner’s lead the majority holds that neither the materials nor the constructed products constitute merchandise in support of the holding that the materials used and the products completed by petitioner are not merchandise the majority relies on the following a petitioner is primarily a service provider a fact that is not supported by the record when viewed as a whole b there is no established definition for the terms inventory or merchandise c in order for items to be merchandise they must be goods held_for_sale d case law holds that per se construction contracts are contracts for the provision of services as opposed to the sale_of_goods e liquid concrete cannot be merchandise because it hardens ina short_period of time ie 1s ephemeral in nature and must therefore be consumed in the performance of a service f the sand gravel re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage lose their - - separate identity become part of the hardened concrete and are thus indispensable and inseparable from the service provided by the taxpayer majority op p g driveways and walkways are improvements to real_property and ipso facto cannot be merchandise because of the majority’s conclusion that the materials that went into the product sidewalks driveways and foundations were not merchandise the majority does not discuss whether they were material income-producing factors a full and complete analysis of the record does not support the majority’s ultimate finding of fact that the materials and products were merely supplies consumed in petitioner’s performance of a service for customers likewise an analysis of established precedent of this court leads to the conclusion that petitioner has not carried its burden of showing that the materials and or finished product were not material income- producing factors that the cash_method_of_accounting more clearly reflects income and ultimately that respondent abused his discretion by determining that petitioner should change to the accrual_method a petitioner’s business is not primarily providing a service--to be sure petitioner is engaged in a labor-intensive activity generally the construction industry is considered to be service oriented most businesses however have some element -- - of labor or service and some element of merchandise or product ’ see eg thompson eblec inc v commissioner tcmemo_1995_ where the taxpayer an electrical contractor used materials such as wiring conduits electrical panels and lighting fixtures in its contracting business the question that must be considered is at what point do the materials become an income- producing factor the taxpayer in thompson elec inc maintained on itss premises an inventory of unassigned materials that were used for small contracts and in addition delivered materials directly from the supplier to its large-contract customers’ sites in thompson elec inc it was held that those materials were merchandise that was an income-producing factor even though the taxpayer did not display the material to customers or to the public the material was not itemized on bids or invoices nor separately charged to the customer the taxpayer did not sell material separately from its services and the taxpayer’s customers generally did not select the materials to be used as in thompson elec inc petitioner is a contractor but is in the business of constructing concrete sidewalks driveways and related structures petitioner makes bids and then contracts the majority contends that the substantiality of the materials or product is irrelevant to the question of whether or not such items are merchandise at least two cases however have given weight to the proportion of such items to service see 420_f2d_352 1st cir affg tcmemo_1969_79 thompson elec inc v commissioner tcmemo_1995_292 - - with developers to construct a finished structure or product petitioner purchases concrete sand gravel re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage and uses those materials to produce sidewalks driveways and foundations the developer who does not have any contractual relationship with the suppliers of concrete sand gravel and other materials must accept the finished product before petitioner is entitled to payment the materials represent approximately two-thirds of the cost of the finished product and the labor approximately one-third petitioner is financially responsible for any deficiencies in the contract specifications up until the acceptance of the finished product by the developer at any particular time petitioner has on hand sand gravel re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage stored at various sites including its place of business when all of these facts are taken into consideration it becomes evident that petitioner is not solely engaged in providing labor and that the materials are not merely consumed in providing a service if however petitioner had contracted to set forms pour and finish concrete for a developer who purchased the sand gravel concrete re-bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage the majority’s finding or holding would then ring truer instead the facts in this case are difficult to -- - distinguish from those set forth in thompson elec inc bo the majority’s use of the terms merchandise inventory and goods held_for_sale --although the terms merchandise and inventory are not specifically defined in the tax law it is fair to say that those terms are broadly used in the pertinent statutes and regulations petitioner’s contractual relationships involve large residential construction projects and at any particular time petitioner has work in progress including placed sand gravel re-bar anchor bolts and rods expansion anchors holddowns straps piping for sewer and drainage and finished sidewalks driveways and foundations that the developer has not yet accepted petitioner also purchases materials that remain on hand and in place at the end of its taxable_year i disagree with the majority’s holding based on petitioner’s uncorroborated statements and argument that there was no inventory on hand or that it was not producing merchandise the majority also makes a distinction that is at odds with existing case law by holding that merchandise inventory must be property that is held_for_sale not simply property that is sold majority op p implicit in the majority’s statement is that goods do not become merchandise or inventory if they are not held for some period of time the only difference one might glean from the majority’s distinction is that the purchased items must be held for some period of time for sale to -- - customers that statement is contrary to existing case law it is well established that the length of time the goods are held does not have a bearing on whether they are merchandise inventory even if the taxpayer possessed title to the goods for an instant it is sufficient to require a taxpayer to inventory the goods as the stock_in_trade see addison distrib inc v commissioner tcmemo_1998_289 middlebrooks v commissioner tcmemo_1975_275 in addison distrib inc the taxpayer had electronic materials for a very short_period for inspection purposes and then it forwarded the materials to the customer in addison distrib inc it was held that the taxpayer should be required to account for inventory and be on the accrual_method even though it appeared unlikely that there would be any inventory on hand at the end of an accounting_period in another case involving a taxpayer in the construction industry it was held that inventories were required and the accrual_method should be used even though the materials were shipped directly to job sites and no substantial amounts of materials were inventoried at the taxpayer’s warehouse see tebarco mechanical corp v commissioner tcmemo_1997_311 involving a plumbing heating and air-conditioning contractor who was generally involved in commercial construction projects considering the above-cited cases it is hard to understand the majority’s point or distinction in emphasizing that inventory - - and or merchandise must be held_for_sale in addition to being merely sold there is no question here that petitioner contracted to purchase the concrete sand gravel concrete re- bar anchor bolts and rods expansion anchors holddowns straps and piping for sewer and drainage some of those items were inventoried at petitioner’s place of business some were stored at the customer’s job site sand and gravel the concrete however was ordered by petitioner in a contract relationship between petitioner and a supplier petitioner controlled the ordering of the concrete its time of delivery pouring and placement finally although the concrete hardened in place petitioner remained responsible for any risk of loss until the developer customer accepted the finished product by way of analogy some contractors precast and sell large concrete structures that are transported from the contractors’ place of business to the buyers’ job sites would the majority hold that such a precast product is not merchandise should the place of casting the concrete dictate a taxpayer’s choice of accounting_method in either case the contractor is purchasing the materials casting the concrete shape incorporating the so- called hardware then marking up the material and labor and selling it to the end user should there be a difference between contractors who provide electrical plumbing heating air conditioning services and or materials and those who provide other structural_components eg concrete -- - the majority cites several nontax cases for the proposition that construction contracts are per se contracts for labor and not contracts for the sale_of_goods considering thompson elec inc v commissioner tcmemo_1995_292 tebarco mechanical corp v commissioner supra and related cases it has made no difference for federal_income_tax purposes that the taxpayers were involved in construction or a service-oriented business the more important question which the majority has not addressed is whether the items here were income-producing factors indeed the answer to the question of whether taxpayers should maintain inventories and be placed on the accrual_method of accounting should not be different depending upon which industry we are considering it must be noted that two-thirds of petitioner’s profit in this business are attributable to the materials and only one-third to services or labor we consider these factual issues on an ad hoc basis if as a matter of tax law particular taxpayers fall within the ambit of a regulation requiring the use of the inventory_method and or the accrual_method of accounting they should not be exempted because of state case or statutory law especially if other similarly situated federal taxpayers must otherwise comply with the same rules under the same circumstances to the extent that the majority relies on cases that hold that an accretion to real_property is not the sale_of_goods those holdings should be given no more credibility than contract --- - case law after all on numerous occasions this court has been confronted with the question of whether realty was held_for_sale or investment if real_property is held primarily for sale in the ordinary course of a trade_or_business gain from its sale is ordinary_income as opposed to capital_gain see 35_tc_1 24_tc_435 in other words taxpayers have been found to be in the business of selling houses the costs of materials used in the construction of houses are not deductible expenses but rather they are included in the basis of the home and give rise to ordinary_income or capital_gain upon sale the present situation is analogous and should be accounted for in the same manner e petitioner should not be allowed to deduct expenses prior to reporting income thus while it is true that real_property is not considered merchandise or inventoriable in the same sense that personal_property is the method_of_accounting for the sale of real_property by way of analogy reflects that the material and products remaining on hand or contained in work in progress should be considered inventory and or their costs subtracted from petitioner’s cost_of_goods_sold finally the majority cites levine v state bd of equalization p 2d cal app 2d a sales_tax case to support its holding finding that petitioner is a service business and the materials that go into making concrete structures are not merchandise although it is irrelevant to the -- - question of federal taxation petitioner passed on the charges for sales_tax on all materials that were used in making the walkways and driveways no sales_tax was charged on the labor the costs of the product sold included about two-thirds materials and one-third labor more importantly we cannot consider the federal laws as being subservient to or dependent upon state sales_tax statutes that would likely cause differing results depending on the sales_tax law and rulings in each state although we might look to state law to determine the ownership of property we must apply the federal tax statutes uniformly in accord with our mandate c galedrige constr inc v commissioner tcmemo_1997_240 should not be applied in this case and is incorrect as a matter of law---galedrige constr inc is relied on by petitioner and is foundational to the majority’s conclusion that liquid concrete is the only form of the material that provided any value to petitioner and it is ‘used up’ or consumed in providing service to the petitioner’s client majority op p from that premise the majority reaches the ultimate conclusion that the material has been consumed in the performance of a service and that it is a supply and not merchandise held_for_sale assuming arguendo that galedrige for purposes of comparison the parties in this case stipulated that the lumber that was used to construct the forms and was removed from the final product and sometimes reused was a supply and not merchandise we note that the lumber constituted approximately percent of the cost of the materials -- - constr inc correct as a matter of law it should not be applied in the setting of this case here again the focus of the majority is too limited if petitioner had been hired merely to provide the service of overseeing the pouring of liquid concrete and or finishing semi- hardened concrete the majority’s conclusion would have a more rational and sounder basis those however are not the facts of this case as more fully explained supra petitioner entered into a contract to construct sidewalks driveways and foundations to certain specifications at the end of petitioner’s performance of labor which represents about percent of the total costs the materials had not been consumed or used up indeed the materials had been constructed into the very item product that petitioner contracted to construct at that point legal principles may hold that the sidewalks or driveways then belonged to the owner of the real_property but they most certainly had not been consumed or used up in the performance of a service the holding in galedrige constr inc is not in accord with established case precedent that holding is that the ephemeral quality of the emulsified asphalt bars its inclusion in the class of goods or commodities held_for_sale as ‘merchandise’ the galedrige constr inc holding is premised on the fact that something that will lose value in a short time or will be difficult to inventory cannot be merchandise or -- - inventory no other reasoning is offered or appears obvious for such a holding and no prior case discussed this premise that holding appears to be in conflict with the court_of_appeals for the eleventh circuit’s holding in 743_f2d_781 llth cir in that case the court held that even though the taxpayer sold an extremely perishable commodity and had no inventory of finished goods the taxpayer was required to account for inventories because newspapers were merchandise and there was a significant fluctuation of newsprint and ink on hand by way of comparison a morning newspaper will be stale later the same day how does the majority distinguish between concrete that hardens and news that becomes stale the hardened concrete if not formed and the old newspaper both lose substantial value petitioner however ordered no more concrete than it needed or could use in a particular period of time and the incidence of wasted or unused and hardened concrete was not a financial factor or risk in petitioner’s business to the contrary after the concrete was poured petitioner had created a valuable product for which it would receive payment in addition the lack of inventory on hand has already been held not to be determinative of the question of whether merchandise is an income-producing factor for the application of the accrual_method see eg j p sheahan associates inc v commissioner tcmemo_1992_239 also the fact that - - merchandise may only briefly be in the possession of the seller is of no consequence see eg addison distrib inc v commissioner tcmemo_1998_289 the conclusion that a product with a limited commercial life cannot be merchandise defies reason in 796_f2d_843 6th cir affg on this issue revg in part and remanding akers v commissioner tcmemo_1984_208 revd on another issue 482_us_117 it was held that a seller of asphalt to contractors like the one in galedrige constr inc should be on the accrual_method because it held merchandise inventory to be for sale is the asphalt or concrete less ephemeral for the person who supplies it if a supplier of asphalt or concrete also contracted to pour and place it for customers would it have to use differing methods_of_accounting for each activity if taxpayers sell products that spoil easily should those taxpayers be exempt from the sec_471 or sec_446 requirements if they otherwise fall within the statute’s reach the answer to these questions should be no and the galedrige holding is in error d 113_tc_376 is factually distinguishable from the circumstances in this case--osteopathic med oncology henatology p c was a court--reviewed opinion in which of participating judges joined in the majority’s findings and holding and of joined in the dissent specifically - -- disagreeing with the majority’s findings and holding of the remaining two judges one dissented without comment and one concurred in the result but did not join the majority to be sure the majority’s opinion in osteopathic med oncology hematology p c is the view of this court but it is substantially a factual finding that the drugs in that case were a supply consumed in the performance of a service and that the drugs were not merchandise in any event the case before us now does not involve a medical practice the administration of drugs or hybrid accounting methods the facts we consider here involve the use of relatively substantial amounts of materials to construct finished products the question of whether an accounting_method clearly reflects income is a factual question that is decided on a case- by-case basis see hamilton indus inc v commissioner t c without detailing all of the findings in osteopathic med oncology hematology p c it should suffice to understand that the chemotherapy drugs were consumed in the patients’ bodies the physicians were treating patients’ illnesses by administering drugs into the patients’ bodies although there was disagreement about whether the drugs were merchandise or a supply osteopathic med oncology hematology see however judge halpern’s dissenting opinion indicating that the majority’s conclusion may constitute a rule_of law as it relates to businesses involved in medical practices 113_tc_376 halpern j dissenting -- - p c presents a situation where the conclusion that the drugs are consumed in the performance of a service is easier to make clearly no product resulted from the administration of drugs into patient’s bodies the purchase of materials and construction of them into finished products in this case is not easily transformed into being an indispensable and inseparable part of a service majority op p as already explained in this dissenting opinion petitioner purchased materials and sold them to customers in the form of a finished product the very reasons for finding the drugs to be supplies consumed in performing a service in osteopathic med oncology hematology p c are the antithesis of the circumstances presented in this case where finished products result from petitioner’s labors whether respondent abused his discretion finally the majority in this case finds irrelevant the fact that petitioner had accounts_receivable of dollar_figure for its very first year in which it reported dollar_figure of taxable_income under the cash_method the majority relies on sec_448 for its conclusion that petitioner’s failure to meet the substantial- identity-of-results test is irrelevant because that section allows certain taxpayers to use the cash_method and or not maintain inventories the majority also finds significant the holding in 104_tc_367 -- - sec_448 permits certain smaller businesses to use the cash_method but it does not preclude the commissioner from determining as was done here that a taxpayer’s method does not clearly reflect income sec_448 was argued by petitioner on brief to the extent that petitioner contended that it was within the dollar_figure-million maximum limitation of that section respondent made no comments in his brief concerning sec_448 but instead relied on the argument that petitioner failed to show that its method cash clearly reflected income ie that respondent abused his discretion respondent’s discretion to determine that petitioner’s method does not clearly reflect income is derived from sec_446 and is not obviated by sec_448 although sec_448 may enable smaller businesses to use the cash_method it also effectively abolishes the use of the cash_method for all other taxpayers ’ where a taxpayer is qualified under sec_448 the cash_method may be used if the taxpayer can show that the cash_method more clearly reflects income sec_448 cannot be treated as a complete answer to our inquiry to do so would ignore the statute regulations and our case precedent that hold ’ congress’ enactment of sec_448 in part reflects its acceptance that the cash_method results in mismatching but it did not make its use by small taxpayers into a safe haven from the exercise of the commissioner’s discretion under sec_446 there has been no showing here that petitioner is in all respects qualified under sec_448 in addition the parties did not stipulate that petitioner was qualified under sec_448 -- - that taxpayers may be reguired to use the inventory and or accrual_method even though they do not have goods on hand to use the lack of inventory on hand as a reason to hold that respondent has abused his discretion is likewise not appropriate ’ although the opinion in ansley-sheppard-burgess co v commissioner supra focused on sec_448 the parties in that case stipulated that the taxpayer did not maintain an inventory and met the requirement of sec_448 in this case no such agreement exists in this case petitioner is not exempted from showing that the cash_method clearly reflected its income by any of the expedients relied upon by the majority moreover petitioner has not shown that respondent’s determination was plainly arbitrary the use of osteopathic med oncology hematology p c v commissioner supra as a pervasive rule that income from services by definition cannot involve the sale_of_goods or merchandise would be unsound ’ the majority’s holding here would have the effect of overruling numerous cases including several involving similarly situated taxpayers engaged in the construction industry the effect of the majority’s holding is to exempt contractors in the construction industry from sections that reasoning is further weakened by petitioner’s failure to show that no materials were on hand at the close of its taxable_year for example at the other end of the spectrum a service as opposed to self-service grocery store provides many services for its customers in connection with the sale of its merchandise -- - and if the materials they purchase sell are used in constructing part of an addition to real_estate the majority’s approach would confer preferential treatment on a limited class of taxpayers without congressional mandate cohen ruwe halpern and thornton jj agree with this dissenting opinion halpern j dissenting i introduction petitioner is a concrete contractor licensed by the state of california to construct place and finish concrete foundations and flatwork in performing its work petitioner uses ready-mix concrete sand rock various hardware items and lumber the materials all of which except possibly the lumber belong to someone else at the end of the job for the taxable_year in question petitioner treated as an expense and deducted on its federal_income_tax return all payments actually made by it during the year for the materials it included in gross_income only payments actually received by it during the year the majority addresses the question of whether petitioner must take inventories in pertinent part sec_1_471-1 income_tax regs provides in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor the majority decides that petitioner need not take inventories it does so on the following basis we have found that petitioner’s contracts with its real_property developer clients are service contracts that the material provided by petitioner is indispensable to and inseparable from the provision of that service that the materials lost their separate identity to become part of the real_property in the construction activity and that in substance no sale of merchandise occurred between petitioner and its -- jo - clients the bottom line is that petitioner did not hold merchandise for sale and there simply was no sale of merchandise between petitioner and its clients see osteopathic med oncology hematology p c v commissioner supra t c honeywell inc v commissioner supra t c memo majority op pp the majority recognizes that petitioner provides a mix of goods and services rules of law to decide whether taxpayers providing a mix of goods and services are producing purchasing or selling without distinction selling merchandise that is an income-producing factor have proved elusive see schneider federal income_taxation of inventories sec_1 particularly pincite through the majority has attempted to craft such a rule_of law the majority looks to 113_tc_376 which applies a rule_of law of questionable but narrow application viz that medical practice is inherently a service business the majority extracts from that case the dubious proposition that we can define the inherent nature ie define the essential constituent of a service business ’ the majority would test for that constituent as the principal determinative of whether a business is selling merchandise the majority has disregarded precedent and in my opinion left the law less settled than before ‘inherent means existing as an essential constituent or characteristic intrinsic the american heritage dictionary 3d ed ii discussion a introduction i distill the following rule_of law from the majority’s analysis a taxpayer is not selling merchandise to customers when the material in question is integral to the provision of a service see majority op p the principal difficulty that i have with the test the integral-to-service test implicit in the majority’s rule is that it does not accommodate many of the factors that have proved useful in deciding whether the provider of a mix of goods and services is selling merchandise that is an income-producing factor b traditional factors for example under the integral-to-service test what role if any is left for the traditional inventory-determinative factors of ownership risk and relative cost under the integral-to-service test is the fact that ownership of the materials vests in the taxpayer irrelevant if not how does that fact influence the determination of whether the materials are integral to the service see surtronics inc v commissioner tcmemo_1985_277 electroplator purchasing gold and silver to apply to customer’s components was required to the principal meaning of the word integral is essential or necessary for completeness constituent american heritage dictionary 3d ed the word integral expresses nicely the concept of indispensable and inseparable that the majority lifts from 113_tc_376 - j2 - use inventories epic metals corp v commissioner tcmemo_1984_322 taxpayer’s failure to prove that title to goods did not pass to it decisive to decision rejecting its argument that in arranging the sale_of_goods between two other parties it was only a broker selling its services and was not a seller itself affd without published opinion 770_f2d_1069 3d cir what about risk of loss assume that the taxpayer bears the risk of loss with respect to materials destroyed during production or if performance under the contract is rejected is that fact likewise irrelevant if not how does it influence the required determination in 334_fsupp_23 s d ohio the taxpayer manufactured tools and dies to order it maintained no finished inventory had a substantial amount of work in progress and the average time to complete an order wa sec_1 or weeks since the end product manufactured by the taxpayer had to satisfy the customer’s specifications if the tool or die failed to meet those specifications it was rejected and had to be scrapped the percentage of rejects varied widely the taxpayer argued that since it was a pure tool and die maker as distinguished from a precision manufacturer it provided a service and therefore there was no merchandise or any production within the meaning of sec_1_471-1 income_tax regs the district_court rejected that argument relying on 420_f2d_352 lst cir affg t c memo -- - for the rule that the taxpayer was required to take inventories even if he was partly or mainly performing a service the district_court pointed out that the taxpayer’s argument that it was a service provider would have been stronger if it had subcontracted out the actual production of the tools and dies i nasmuch as the customer is obviously only interested in getting a tool or die to his specifications regardless of who made it fame tool manufacturing co v commissioner supra pincite finally in applying the integral-to-service test what weight do we give to a comparison of the relative costs of the materials and labor constituting the taxpayer’s work product assuming that the taxpayer had title to the materials compare 34_tc_1070 taxpayers arguing for inventories--- to put them on the accrual_method so they could accrue deferred payments against current costs ----did not have sufficient manufacturing operations to require inventories with thompson elec inc v commissioner tcmemo_1995_292 substantiality of material_costs compared to receipts taken into account in determining whether material is a substantial income-producing factor shasta indus inc v commissioner tcmemo_1986_377 is a traditional factor case that apparently would come out differently under the integral-to-sservice test the taxpayer a swimming pool contractor constructed custom-designed in-ground -- j4 --- swimming pools we found the physical construction process utilized by the taxpayer to be as follows the layout site was excavated including dynamiting or other special techniques if necessary the plumber installed the filter pump motor and the skimmer steel reinforcing bars were used to form a metal basket to fit the excavation and form the shape of the pool wiring was then added to the pool site the necessary electrical work was done before the concrete was poured covering the steel plumbing and electrical work tile was placed around the pool surface and the deck around the pool was constructed final details of construction were the cleanup of the pool area setting of the turbos and plastering of the pool equipment needed to service the pool was then delivered to the pool site and the operation of the pool was explained to the customer id emphasis added we also found although most supplies came from the warehouse some materials such as concrete and tile were purchased for specific contracts and normally delivered directly to the pool site id emphasis added the question before us was whether the taxpayer could use the lifo_method for its inventory of partially completed swimming pools the taxpayer overcame the argument that the completed_contract_method precluded the use of lifo as well as the argument that the swimming pools were not inventory because they constituted improvements to land we held that inventories are necessary in order to reflect taxable_income correctly in every case in which the sale of merchandise is an income-producing factor citing wikstrom sons inc v commissioner 20_tc_359 for the proposition that inventories are required when merchandise is produced in accordance with customer - - specifications also we found that the taxpayer was maintaining inventories in the form of materials and work in process and not in the form of real_estate to which it held title or in the form of improvements to its own real_estate on that basis 81_tc_619 real_estate and improvements to real_estate are not normally considered merchandise for purposes of determining whether the use of inventories is permitted to the taxpayer shasta indus inc v commissioner supra is a memorandum opinion therefore we applied settled law to the facts before us those facts and the facts before us today are quite similar yet today we reach a different result i assume therefore that settled law has changed c the integqral-to-service test the majority finds that petitioner’s business is inherently a service business see majority op pp as stated the majority does not identify the essential constituent that marks the inherent nature of a service business in osteopathic med oncology hematology p c v commissioner supra we found the chemotherapy drugs in guestion were unavailable to the ultimate consumers the patients without the intervention of a physician and they had to be injected into the patient by a physician or nurse the analogy to the case at hand is weak here the materials could be purchased by anyone and the only distinguishing characteristics of petitioner were its license and -- - its skill to do the work involved do we thus conclude that the essential constituent of a service business is the requirement of some level of skill or the necessity of some government license to carry it out do we not make a distinction without a difference when we suggest that we can divide the class of businesses that deliver a mix of goods and services on the basis of those that are inherently service businesses and those that are not in revrul_74_279 1974_1_cb_110 the commissioner dealt with a taxpayer engaged in business as an optometrist the taxpayer not only examined eyes and prescribed corrective lenses which reguires a license but also sold frames and eyeglasses the ruling holds that although the taxpayer provides various services there is also a substantial amount of merchandise sold and therefore inventories are required not surprising but how does the optometrist fare under the integral-to-service test i assume that the business of optometry at least when limited to examining eyes diagnosing defects and prescribing corrective lenses is inherently a service business under that test cf osteopathic med oncology hematology p c v commissioner supra but the business of filling the prescription for the corrective lenses also involves the optometrist’s performing a service the service requires skill and in some jurisdictions it reguires a license see eg cal bus prof code sec west supp therefore filling the - prescription is inherently a service business under the integral- to-service test i assume that the lenses and frames are integral to that service if so under the integral-to-service test the lenses and frames are not merchandise within the meaning of sec_1_471-1 income_tax regs the integral-to-service test is different it changes the emphasis of the inquiry that traditionally has served it brings into play new factors which will encourage the reexamination of settled questions for instance consider the hotel and restaurant business the courts have consistently held that the sale of large amounts of food beverages and tobacco is a sufficient basis upon which to predicate the use of inventories see eg dwyer v commissioner a memorandum opinion of this court dated date inventories necessary for hotel and restaurant business since purchase and sale of wines liquors and beers is an income-producing factor affd on other issues 203_f2d_522 2d cir schuyler v commissioner a memorandum opinion of this court dated date similar purchase and sale of food beer wine liquor and tobacco_products affd on other issues 196_f2d_85 2d cir do we now give license to challenge that orthodoxy restaurants do not sell tobacco_products anymore and liquor may give them pause but can fancy french restaurants or large food service operations now argue that they need not inventory their comestibles since they are inherently a service business with --- - peas carrots truffles and boeuf being integral to that service what about the proliferation of dot com businesses whose added value is generally some service such as the ability to shop at home for merchandise such as books or music that used to reguire a trip to the store i fear that our new rule may be misunderstood tit conclusion leslie j schneider in his treatise federal income_taxation of inventories writes notwithstanding the fact that the inventory issue is raised in a variety of contexts the issue is resolved by a consideration of the same basic question--is the production purchase or sale of merchandise an income-producing factor schneider supra pincite i would take into account the traditional factors to determine whether petitioner’s method_of_accounting clearly reflects its income for many of the reasons stated by judge gerber i would conclude that it does not cohen ruwe gerber and thornton jj agree with this dissenting opinion sindeed i am not that sure how well the majority understands it the majority’s discussion of the integral relationship of the materials to petitioner’s service relies on an old-style factor analysis judge gerber in his dissent does a good job of criticizing that analysis
